DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims pending: 1-32.   They comprise of 3 groups:
	1) Method1: 1-12, and
	2) Article1: 13-22, and 
	3) System1: 23-32.
	They appear to have the same scope and will be examined together.
As of July 13, 2020, independent claim 1 is as followed:
1. A method for maintaining status information for customer-service agents, the method comprising: 
[1] receiving a request to update status information for a customer-service agent, wherein the request is received at an agent status keeper (ASK) service that provides a centralized repository for status information for customer-service agents, which can be accessed from multiple channels associated with separately siloed products; and 
[2] in response to the request, sending a message corresponding to the request to an inbox for an agent actor that operates on status information for the customer- service agent; 
[3] wherein the agent actor processes the message by, 
[4] validating an assumed version number for the request, and 
[5] if the validation is successful, committing the update by persisting one or more events produced by processing the request, and 
[6] publishing the one or more events to an associated publish/subscribe channel.
Note: for referential purpose, numerals [1]-[6] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 1-32 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claims 1, 13 and 23, it’s not clear how the results of the last 2 steps, [5] and [6] achieve the scope of the claim which is “updating and maintaining status information for customer-service agents?” It’s not clear how “persisted events” and “published events to an associated publish/subscribe channel” facilitates the claim scope of “maintaining and updating status information for a customer-service agent?”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:	
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1, as exemplary, recites the abstract idea of maintaining status information for a customer-service agent by (1) receiving data (request for updating status information for a customer-service agent), (2) sending data (message) corresponding to the request to an inbox , (3) validating the request, (4) generating an event, and (5) publishing the event to a channel.  
These recited limitations fall within the “Certain Methods of Organizing Human activities” grouping of abstract ideas as it relates to commercial interactions of customer support services, i.e. customer support queries.  Accordingly, the claim recites an abstract idea.
(2A) The judicial exception is not integrated into a practical applications because in particular, the claims recites the steps for updating information for customer service agents using generic steps.  The user device in both steps is recited a high-level of generality (i.e. as a generic device performing generic computer function of (1) receiving data (request for updating status information for a customer-service agent), (2) sending data (message) corresponding to the request to an inbox , (3) validating the request, (4) generating an event, and (5) publishing the event to a channel such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, receiving transmitting the information and displaying information to the user device amounts insignificant extra-solution activity.      
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of inbox for an agent actor, version number of the request, and publishing the one or more events to an associated publish/subscribe channel amounts to no more than mere instructions to apply the exception using a generic computer component.  For the same reason these elements are not sufficient to provide an inventive concept.  The additional element receiving information, analyzing the information, validating information, and publishing data  
was considered insignificant extra-solution activity in Step 2A, prong 2.  Re-evaluating here in step 2B, this is also determined to well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network, sorting data, analyzing data, and generating additional data (work order) is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-4 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1, i.e. agent state and validating version number of the request.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 5-7 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1, i.e. validating version number and event persisting.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 8-9 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1, i.e. validating version number event persisting and status information retrieval.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 10-11 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1, i.e. status information retrieval and accounts sharding features.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 12 (part of 1 above), these claims recite limitations that further define the same abstract idea noted in claim 1, i.e. type of siloed products data.  Therefore, they are considered patent ineligible for the reasons given above.  The claim is ineligible.
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689